December 22, 2016




                                JUDGMENT

                The Fourteenth Court of Appeals
                      THE STATE OF TEXAS, Appellant

NO. 14-15-01072-CR                         V.
NO. 14-15-01073-CR

                    ROBERT JOSEPH YETMAN, Appellee


                     ________________________________

      These consolidated causes were heard on their respective records. Having
considered the records, this Court holds that there was no error in either of the
judgments.
      In Cause No. 14-15-01072-CR, this Court orders the judgment of the court
below AFFIRMED. We further order this decision certified below for
observance.
      In Case No. 14-15-01073-CR, this Court orders the judgment of the court
below AFFIRMED. We further order this decision certified below for
observance.